Citation Nr: 1822157	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-41 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for paralysis of the right median nerve, claimed as carpal tunnel syndrome of the right upper extremity.

2. Entitlement to service connection for paralysis of the left median nerve, claimed as carpal tunnel syndrome of the left upper extremity.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marines from July 1979 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which in part, denied service connection for carpal tunnel syndrome of the right and left upper extremities.  

The Veteran testified at a November 2017 Travel Board hearing, held before the undersigned.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the evidence supports a finding that the Veteran's carpal tunnel syndrome of the right upper extremity is etiologically related to her military service.

2.  Resolving reasonable doubt in the Veteran's favor, the evidence supports a finding that the Veteran's carpal tunnel syndrome of the left upper extremity is etiologically related to her military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for paralysis of the right median nerve, claimed as carpal tunnel syndrome of the right upper extremity, are met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).

2.  The criteria for service connection for paralysis of the left median nerve, claimed as carpal tunnel syndrome of the left upper extremity, are met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Given the favorable dispositions of the claims for service connection of carpal tunnel syndrome of the right upper extremity and the left upper extremity, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006). The determination as to whether elements are met is based on an analysis of all the evidence of record and evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).   

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran seeks service connection for bilateral carpal tunnel syndrome.  Her service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnoses consistent with carpal tunnel syndrome.  

At the November 2017 Travel Board hearing, however, the Veteran contended that her claimed disability was related to her military occupational specialty (MOS), which required her to process paperwork for new recruits and keyboard that data into the computer, during twelve hour daily shifts.  She testified that she was not trained in proper ergonomics and within six months to a year of performing her MOS, she began having problems which included hand and wrist pain, hand cramps, finger cramps, numbness, and tingling.  The Veteran further testified that she self-medicated in service and took frequent breaks to try to manage the pain.  When she spoke to someone in her unit about seeking medical treatment, she was told to act like a Marine and not become a sick bay commando.  Additionally, she claimed to have experienced symptoms of carpal tunnel syndromes including bilateral hand pain and cramping since active duty service as a result of repetitive motion of her upper extremities in service.  

The Veteran's DD Form 214 reflects that her MOS was an Administrative Clerk and a Unit Diary Clerk.  

The Veteran testified that after service she sought private medical treatment for her carpel tunnel syndrome symptoms as early as 1988, but could not obtain those records.  See November 2017 Hearing transcript, pp. 6-7.  The available postservice treatment records show that numbness related to carpel tunnel syndrome of both the right and left upper extremities was first documented in February 2003 by the Veteran's private primary care physician.  His medical notations dated in 2003, 2005, 2011, and 2013 reflect the Veteran's complaints of bilateral hand numbness and moderately severe arm pain.  She was advised to stop repetitive motions at work, take medication, do hand exercises, and rest her hands in order to manage her disability.

VA treatment records show that in October 2014, the Veteran underwent an EMG study that revealed abnormal findings consistent with median nerve compression at both wrists as seen in patients with carpal tunnel syndrome.  She was seen several days later, also in October 2014, for her annual examination.  At that time, carpal tunnel was assessed and the Veteran was set up for splints. 

Given the Veteran's MOS in service as well as the presence of a current disability, the question to be addressed in this case is whether there is a nexus her bilateral carpel tunnel syndrome and her active duty service.  In November 2013, the Veteran's primary care physician opined that it was at least as likely as not that the Veteran's bilateral carpel tunnel syndrome was a result of her administrative duties during her military service, which required long hours of repetitive motions to include typing and data entry.  The primary care physician noted that he had reviewed the Veteran's medical treatment records and medical history in forming his opinion, and noted also that the Veteran had carpal tunnel syndrome for years.

The Board acknowledges that there is also a negative nexus opinion of record.  The Veteran was afforded a VA Peripheral Nerves Conditions Examination in October 2014.  The VA examiner opined that it was less likely than not that the Veteran's bilateral carpel tunnel syndrome was incurred in or caused by an in-service injury.  Rationale for the VA examiner's opinion rested upon the failure of the Veteran's STRs to document any evidence of in-service complaints or symptoms suggestive of bilateral carpel tunnel syndrome, as well as the lack of any post-service medical evidence reflecting treatment for carpel tunnel syndrome earlier than 2003.  The VA examiner also cited to two medical studies which indicate that the medical literature does not support an association between computer use and clerical duties as a risk factor for developing carpel tunnel syndrome.
The Board notes, however, that the October 2014 VA examiner failed to consider the Veteran's competent and credible lay reports of in-service symptomatology for which she did not seek treatment, as well as the fact that she has experienced continuous bilateral hand pain and cramping ever since active duty service.  Additionally, to the extent the VA examiner relied on medical literature showing that there is no association between carpal tunnel syndrome and computer use/clerical duties, the Board notes that at the November 2017 Travel Board hearing, the Veteran and her representative referenced a medical study which concludes that repetitive motion in the workplace is a common etiology for carpel tunnel syndrome.  

In light of the deficiencies in the October 2014 VA examination report, the Board resolves any and all reasonable doubt in the Veteran's favor and finds that her bilateral carpal tunnel syndrome is etiologically related to her active duty service.  Thus, service connection for carpel tunnel syndrome of the right and left upper extremities is warranted.  


ORDER

Service connection for paralysis of the right median nerve, claimed as carpal tunnel syndrome of the right upper extremity, is granted.

Service connection for paralysis of the left median nerve, claimed as carpal tunnel syndrome of the left upper extremity, is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


